         Case 1:19-cv-09236-KPF Document 135 Filed 08/07/20 Page 1 of 4




August 7, 2020
VIA ECF AND E-MAIL
Hon. Katherine Polk Failla
United States District Court Southern District of New York
40 Foley Square, Courtroom 618
New York, New York 10007
       Re: In re Tether and Bitfinex Crypto Asset Litigation, No. 1:19-cv-09236-KPF
Dear Judge Failla:

        We represent Defendants Bittrex, Inc., and Poloniex, LLC (the “Exchange Defendants”)
and respectfully write to request a pre-motion conference be scheduled for August 24 or later due
to a previously planned vacation outside the U.S. The Exchange Defendants plan to move for
summary judgment under Federal Rule of Civil Procedure 56 because all the claims asserted
against them rest on a demonstrably false factual premise. While there are also significant
pleading deficiencies in each of the six causes of action asserted against them appropriate for
Rule 12(b)(6) resolution, we suggest it would be most efficient for the parties and the Court if the
Exchange Defendants first brought a short, focused summary judgment motion.

         Background. Plaintiffs filed this case last October against DigFinex, Inc., and several of
its shareholders and subsidiaries, including “Tether” and “Bitfinex.” Plaintiffs claimed that
Tether was fraudulently issuing to itself USDT, a crypto-asset pegged to the U.S. dollar, and
using it on the Bitfinex exchange to purchase other crypto-assets, such as bitcoin, and artificially
inflate their market price. (See generally Dkt. No. 1.)

        In June, plaintiffs filed a Consolidated Class Action Complaint (the “CAC”) with a new
theory. Plaintiffs no longer claim that allegedly fraudulent USDT was used for transactions on
the Bitfinex exchange, but that Bitfinex transferred that USDT to two other crypto exchanges,
Poloniex and Bittrex, for Bitfinex’s supposedly improper trading. Plaintiffs rely on “expert
analysis” showing large transfers of USDT from Bitfinex to a Poloniex address known as “1J1d”
and to a Bittrex address known as “1AA6.” (See CAC ¶¶ 205–06.) Importantly, plaintiffs allege
that these addresses are not associated with “legitimate customers,” but instead are owned or
controlled by Bitfinex, which “used these addresses to move USDT to its accounts” and then
undertook “transactions to artificially inflate cryptocommodity prices.” (Id. ¶¶ 190, 207, 214.)

           With the CAC, plaintiffs accuse the Exchange Defendants of violating the Sherman Act
(Sections 1 and 2), the Commodity Exchange Act, and RICO. Plaintiffs take the position that the
Exchange Defendants must have been in a conspiracy with Bitfinex because Bitfinex used the
1J1d and 1AA6 addresses to carry out the scheme: “That Bitfinex, unlike normal customers, was
able to use the same addresses repeatedly shows that Bitfinex had made special arrangements
with Bittrex and Poloniex.” (Id. ¶ 314; see also id. ¶ 315 (“That the 1J1d and 1AA6 addresses
were reused illustrates that Bitfinex made a bespoke arrangement with Bittrex and Poloniex
. . . .”).) Plaintiffs allege that the Exchange Defendants “knew which assets the Tether
Defendants [sic] were buying and when, and that the cryptocommodities they purchased were
being transferred back to Bitfinex” because, according to plaintiffs, the Exchange Defendants
knew that the addresses belonged to Bitfinex. (Id. ¶ 331.)
         Case 1:19-cv-09236-KPF Document 135 Filed 08/07/20 Page 2 of 4

                                                                       Hon. Katherine Polk Failla
                                                In re Tether and Bitfinex Crypto Asset Litigation,
                                                                         No. 1:19-cv-09236-KPF
                                                                                           Page 2

         Summary Judgment Is Appropriate. Plaintiffs cannot prove the central premise of
their claims against the Exchange Defendants—i.e., that the 1J1d and 1AA6 addresses belong to
Bitfinex, and the Exchange Defendants knew Bitfinex was using them to manipulate the market.
In fact, both addresses belong to an individual with no apparent connection to Bitfinex, other
than as a customer of its exchange, who is known to engage in a lawful arbitrage strategy. See
ContiCommodity Servs., Inc. v. Ragan, 63 F.3d 438, 440 n.2 (5th Cir. 1995) (“Arbitrage trading
is the simultaneous purchase and sale of the same or equivalent securities or commodities in
different markets or on different exchanges at different prices, in order to profit from the price
differences between markets.”). So while plaintiffs might believe that this individual’s high-
volume, cross-market trading renders him not, in their view, a “normal customer” (CAC ¶¶ 313,
314), it does not yield an inference that he was manipulating the market for Bitfinex, much less
that the Exchange Defendants would know that.

         The Exchange Defendants will submit with their summary judgment motions admissible
evidence demonstrating the actual ownership of the 1J1d and 1AA6 accounts by this individual,
rather than Bitfinex. The burden will then shift to plaintiffs to submit admissible evidence
sufficient to create a genuine dispute as to the two alleged facts in the CAC on which their claims
against the Exchange Defendants rest: (i) Bitfinex’s ownership or control of the accounts and
(ii) the Exchange Defendants’ knowledge of, and agreement to, Bitfinex’s alleged use of the
accounts for market manipulation. See, e.g., Zeak v. United States, 2015 WL 246340, *2
(S.D.N.Y. Jan. 20, 2015) (Failla, J.) (once defendant shows that plaintiff cannot prove essential
element of his case, plaintiff must respond with “specific facts showing a genuine issue for trial
using affidavits or otherwise, and cannot rely on the mere allegations or denials contained in the
pleadings” (internal quotation marks omitted)).

         “[T]here is no general right to discovery prior to the entry of summary judgment.” W.P.
Carey, Inc. v. Bigler, 2019 WL 1382898, *12 (S.D.N.Y. March 27, 2019) (Failla, J.) (collecting
cases). Plaintiffs are certainly not entitled to conduct a fishing expedition merely because they
have filed a complaint—particularly one built on demonstrably false speculation—and they
should not be permitted to impose on the Exchange Defendants the burden of discovery without
first rebutting the evidence about the actual owner of 1J1d and 1AA6 accounts. See id. (“Where
a non-movant simply relies on bare allegations, dismissal is appropriate prior to discovery.”).
Indeed, none of plaintiffs’ allegations about the 1J1d and 1AA6 addresses and the Exchange
Defendants’ knowledge of them is made on information and belief, so plaintiffs’ counsel must
believe that they already “have evidentiary support” for them. See Fed. R. Civ. P. 11(b)(3).
Plaintiffs can of course oppose the motion by submitting a Rule 56(d) affidavit explaining
precisely what discovery they need and why they believe it would allow them to prove their case.
But that entreaty should be rejected if the Court “deems the request to be based on speculation as
to what potentially could be discovered.” W.P. Carey, 2019 WL 1382898, *13 (quoting
Paddington Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994)) (emphasis added).

        Pre-Motion Resolution Efforts. The Exchange Defendants have already informed
plaintiffs that they can prove the identity of the individual who owns the 1J1d and 1AA6
accounts and that he has no known links to Bitfinex. The Exchange Defendants offered to
provide this evidence to plaintiffs—under a procedure the Exchange Defendants believed
         Case 1:19-cv-09236-KPF Document 135 Filed 08/07/20 Page 3 of 4

                                                                       Hon. Katherine Polk Failla
                                                In re Tether and Bitfinex Crypto Asset Litigation,
                                                                         No. 1:19-cv-09236-KPF
                                                                                           Page 3

necessary to satisfy customer confidentiality obligations—and asked them to provide the
evidence or facts supporting their allegation that Bitfinex owns or controls the 1J1d and 1AA6
accounts. Plaintiffs refused. Plaintiffs demanded discovery to explore the possibility that the
account holder had some sort of undisclosed relationship with Bitfinex. Plaintiffs did not
provide any additional facts suggesting that such a relationship exists or explain how, if the
relationship cannot be shown with publicly available information, plaintiffs have a good-faith
basis to infer that the Exchange Defendants knew about it.

         Confidentiality Issues. The Exchange Defendants believe that they owe the owner of
the 1J1d and 1AA6 accounts privacy obligations. We therefore request permission to file the
summary judgment papers under seal—and that plaintiffs be required to do so as well if their
papers refer to him by name or otherwise contain nonpublic customer information taken from the
Exchange Defendants’ filings—with lightly redacted public versions filed promptly thereafter.
Moreover, because no protective order has yet been entered, we ask the Court to order that the
unredacted submissions be limited to attorneys’ eyes only. The Exchange Defendants expect
that if the CAC survives the initial motions and the claims proceed to discovery, the parties will
agree to propose a more typical order governing the entire case. A proposed confidentiality
order for the summary judgment briefing is attached as Exhibit A.

                                        *       *       *

         The Exchange Defendants can show that the CAC does not contain sufficient allegations
to state the claims asserted against the Exchange Defendants. But given the breadth of claims
asserted, we believe it would be more efficient to pursue summary judgment and not burden the
Court with the pleading arguments unless and until the Court denies the Exchange Defendants’
motion for summary judgment. We look forward to discussing this matter with the Court at the
pre-motion conference.
Case 1:19-cv-09236-KPF Document 135 Filed 08/07/20 Page 4 of 4
